DETAILED ACTION
Response to Election of Species
Applicant's election without traverse of (1) the neuropsychiatric complication of major depressive disorder; (2) darunavir ethanolate; (3) tenofovir alafenamide; and (4) an improvement in depression as measured by HADS, in the reply filed on December 18, 2020 is acknowledged with appreciation.  
Claims 1-32 are present in the application. Claims 1, 2, 4, 7, 9, 14, 16-21, 24, 26, 28-30 and 32 are readable on the elected species.  Accordingly, claims 3, 5, 6, 8, 10-13, 15, 22, 23, 25, 27 and 31, as well as the non-elected neuropsychiatric and all neurocognitive complications and non-elected tenofovir compounds of claims 1, 2, 4, 7, 9, 14, 16-21, 24, 26, 28-30 and 32 are presently withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 31, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner, please refer to the signed copy of Applicant’s PTO-1449 form, attached herewith.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1, 2, 4, 7, 9, 14, 16-21, 24, 26, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson & Johnson (JNJ.com Press Release published July 21, 2017), hereafter referred to as “Johnson & Johnson,” as evidenced by Medscape.com/drug/symtuza, hereafter referred to as “Medscape,” in view of Nanni et al (Curr Psychiatry Rep 2015) and Delaet et al, U.S. 20140142070 A1.
	Claim 1 is directed to a method of treating a human diagnosed with (i) an HIV infection and (ii) either: diagnosed with a neuropsychiatric and/or neurocognitive complication of HIV infection; or predisposed to a neuropsychiatric and/or neurocognitive complication of HIV infection (more specifically, the neuropsychiatric complication is major depressive disorder (claim 2)), comprising administering to the human: darunavir, a darunavir solvate or a darunavir; cobicistat; tenofovir, a tenofovir prodrug, a pharmaceutically acceptable salt of tenofovir, or a pharmaceutically acceptable salt of tenofovir prodrug (more specifically, the prodrug tenofovir alafenamide (claims 4 and 7)); and emtricitabine, wherein the HIV infection is an HIV-1 infection (claim 28). Claim 9 limits wherein the administration comprises a darunavir solvate, cobicistat, a tenofovir prodrug and emtricitabine; and claim 14 limits wherein the administration comprises a darunavir solvate, cobicistat, tenofovir alafenamide and emtricitabine. Claims 16-18 limit wherein the ingredients are administered in single unit dosage form(s).  
	As further recited by claims 19-21:
	(a)	wherein the darunavir ethanolate is administered in an amount equivalent 		to about 800 mg darunavir once daily (claim 19);
	(b)	 wherein about 150 mg  of cobicistat is administered once daily (claim 			20);
	(c)	wherein about 150 to about 200 mg of emtricitabine is administered once 			daily (claim 	21);
Claims 24 and 26 limit wherein the human is diagnosed with HIV infection and:
	(a)	diagnosed with a neuropsychiatric complication of HIV infection (claim 			24); 
	(b)     predisposed to a neuropsychiatric complication of HIV infection (claim 			26).
Claim 29 limits wherein the human is ART-naïve prior to administration. 
	Johnson & Johnson teach the administration of the regimen Symtuza® for the treatment of HIV-1 infection in humans, wherein the regimen comprises the once daily administration of a tablet comprising a combination of darunavir, cobicistat, emtricitabine, and tenofovir alafenamide, (see the first two paragraphs on page 1). Medscape discusses the administration of Symtuza® for HIV-1 infection, wherein the adult has no prior ART treatment history, i.e. is ART-naïve, (see the first paragraph under “HIV infection” on page 1).  Medscape teaches the dosage amount of each ingredient in a tablet (i.e. a single unit dosage form) administered once daily: darunavir 800 mg/cobicistat 150 mg/emtricitabine 200 mg/tenofovir alafenamide 10 mg, which are the same amounts required by instant claims 19-21.
 	Johnson & Johnson teach the administration of darunavir, cobicistat, tenofovir alafenamide and emtricitabine in a single unit dosage to HIV-1 infected humans, but do not teach wherein said humans are either diagnosed with or predisposed to a neuropsychiatric complication of HIV infection, wherein the complication is major depressive disorder.
	 However, Nanni et al teach that “[d]epression is the most common neuropsychiatric complication of HIV-infected patients and may occur at all phases of Nanni et al discuss major depressive disorder: “[s]tudies consistently have reported high incidence and prevalence rates of depressive disorders, particularly major depressive disorder, in HIV-infected population,” (see the first paragraph under “Epidemiology of Depression in HIV-infected Patients” in column 2 of page 2). Nanni et al discuss diagnosis: “[c]ompared to general population and comparable HIV-seronegative subjects, evidences have suggested that the prevalence of clinical depression is two- to fourfold higher in HIV-infected individuals,” (see the second paragraph in column 1 on page 2).
	Nanni et al discuss predisposition: “[s]everal biological and behavioral factors may favor the onset of depression that in turn can have biological and behavioral consequences reinforcing depression,” (see the description underneath Figure 1 on page 6 and specifically to the pathways depicted in Figure 1).  Nanni et al discuss dozens of risk factors for developing depression in HIV-infected patients (i.e. “predisposing” a patient to depression), see Figure 2 on page 6.  
	Therefore one skilled in the art would expect that the prevalence of diagnosed clinical depression in HIV-infected humans is high; and given the many biological and behavioral factors and risk factors that favor the onset of depression as taught by Nanni et al, most human patients diagnosed with HIV infection are predisposed to depression at any phase of the infection, particularly major depressive disorder.
	In view of the foregoing it would have been obvious to employ the known combination antiviral therapy of darunavir, cobicistat, emtricitabine, and tenofovir alafenamide taught by Johnson & Johnson to a human diagnosed with  (i) HIV infection and (ii) either diagnosed with or predisposed to major depressive disorder, with a reasonable expectation of success.  
Delaet et al teach that darunavir ethanolate is a known, preferred solvate form of darunavir (see paragraph [0034]) that is employed in pharmaceutical composition for the treatment of HIV infection, co-administered with other inhibitors (see paragraph [0058]), in an oral single dosage form, particularly a tablet (see page 6, Table 7, wherein 867.28 mg darunavir ethanolate is equivalent to an 800 mg darunavir tablet), and often combined with cobicistat (GS-9350), see specifically Example 2, wherein darunavir ethanolate is employed in a co-formulation with cobicistat.  Accordingly one skilled in the art would be motivated to employ the preferred solvate of darunavir, ethanolate, in combination with the other HIV inhibitors cobicistat, tenofovir alafenamide and emtricitabine, in order to obtain an improved treatment for HIV infection, with a reasonable expectation of success.
	Therefore a prima facie case of obviousness is established.

9.	Claims 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson & Johnson (JNJ.com Press Release published July 21, 2017), as evidenced by Medscape.com/drug/symtuza, hereafter referred to as “Medscape,” in view of Nanni et al (Current Psychiatry 2015) as applied to claims 1 and 26-29 above, and further in view of Savard et al, J Personality Assessment (1998).
	Claims 1 and 26-29 are addressed in the 35 U.S.C. 103(a) rejection above.
Claim 30 limits wherein an improvement in the neuropsychiatric complication (more specifically, depression) is measured using the Hospital Anxiety and Depression Scale (HADS) (claim 32).
	
Johnson & Johnson as evidenced by Medscape in view of Nanni et al teach that it would be obvious to adminster the known combination antiviral therapy of darunavir, cobicistat, emtricitabine, and tenofovir alafenamide to a human diagnosed with (i) HIV infection and (ii) either diagnosed with or predisposed to major depressive disorder, but do not teach wherein an improvement in depression is measured using the Hospital Anxiety and Depression Scale (HADS).
	However, Savard et al teach that, “[t]he HADS appears to represent the best currently available self-report scale to reliably and validly assess anxiety and depression in HIV-infected patients,” (see the second to last sentence of the abstact). 
	Accordingly, one skilled in the art would expect that administering treatment to a human that is either diagnosed with or predisposed to major depressive disorder would result in an improvement in a symptom of said disorder, i.e. an improvement in depression, and the most reliable assessment of said improvement would be determined by utilizing the HADS.
	Claims 30 and 32 are drafted in terms of the intended outcome of the administration of the combination therapy of claim 1: “wherein an improvement in the neuropsychiatric/ neurocognitive complication is measured using the Hospital Anxiety and Depression Scale.”  However, a claimed composition may be obvious because it was suggested by, or structurally similar to, a prior art composition even though a particular benefit of the claimed composition asserted by patentee is not expressly disclosed in the prior art.  It is the differences, in fact, their respective properties which are determinative of nonobviousness.  If the prior art does in fact possess a particular benefit, even though the benefit is not recognized by the prior art, Applicant’s recognition of the benefit is not in itself sufficient to distinguish the claimed In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed Cir 1991).  In this case the improvement in depression by a certain amount as recited by claims 30 and 31 is a latent property or a result of the administration of the combination therapy of claim 1, as taught by the prior art above.
	Therefore a prima facie case of obviousness is established.
Conclusion
10.	In conclusion, claims 1-32 are present in the application.  Claims 3, 5, 6, 8, 10-13, 15, 22, 23, 25, 27 and 31 are withdrawn from consideration. Claims 1, 2, 4, 7, 9, 14, 16-21, 24, 26, 28-30 and 32 are rejected.  No claim is presently allowed.

Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/JANET L COPPINS/Examiner, Art Unit 1628                                                                                                                                                                                                        March 4, 2021



/CRAIG D RICCI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        
                                                                                                                                                                                                        /WU CHENG W SHEN/Supervisory Patent Examiner, Art Unit 1628